Motion Granted and Order filed March 9, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00124-CV
                                  ____________

    MONTROSE ER, LLC AND DR. ROBERT PHELAN III, Appellants

                                        V.

                        1110 W. GRAY, L.L.C., Appellees


                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-02426

                                    ORDER

        This is an accelerated appeal from an interlocutory order signed March 2,
2021. On March 8, 2021, appellants filed a motion in this court requesting
temporary orders pursuant to Texas Rule of Appellate Procedure 29. Rule 29.3
provides that in an appeal from an interlocutory order, an appellate court may
make “any temporary orders necessary to preserve the parties’ rights until
disposition of the appeal and may require appropriate security.” Tex. R. App. P.
29.3.
      Appellant requests that we stay all proceedings in the trial court and the trial
court’s order of March 2, 2021, pending our decision in this interlocutory appeal.

      It appears from the facts stated in the motion that appellant’s rights will be
prejudiced unless immediate temporary relief is granted. Accordingly, we grant the
motion and issue the following order.

      The March 2, 2021 order in trial court cause number 2021-02426, styled
Montrose ER, LLC and Dr. Robert Phelan, III v. 1110 W. Gray, LLC., is stayed
until further order of this court. Tex. R. App. P. 29.3. Appellee is requested to file a
response to the motion for temporary orders by March 17, 2021. Appellants’ reply,
if any, will be due five days after appellee’s response is filed.



                                    PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Spain and Wilson.